Title: To Benjamin Franklin from Thomas Wharton, 13 November 1764
From: Wharton, Thomas
To: Franklin, Benjamin


Much Esteem’d Friend Benjamin Franklin
Philad[elphia, November 13, 1764]
Thy very kind Letter of the 9th. Instant I [had the pleasure] of receiving yesterday the Contents whereof afforded Matter of real Satisf[action, and] on being shewn to my honoured Father gave Him that just Sensation, which [warms the] Breast of every true Friend.
I have done myself the pleasure of visiting [thy Wife] and Daughter since thy departure; Who express’d their tender, and filial [Affection?] towards thee, sufficient to warm the coldest Heart: And be assured, if it Liys [in my] Power to contribute to their Ease and Pleasure, I shall be chearfull to do it.
The Party at present seem very [quiet, nor] can I, with any degree of Certainty learn, that They intend to give a formal A[nswer to] thy Remarks. W A—has been heared to say, that He was sorry to find [Mr. Frank]lin so warm, and did not know, He had given sufficient Cause therefor; We are [informed?] it sticks very close by Him, his Children and Friends being very uneasy about the Charge. Many of the Pr—ns express their Surprise at their signing the protest, when [such] Proofs could be brought in Opposition to it, And say that Had their Society been [left] unnoticed by thee—it might be well enough. Some of Us, the last Evening determined to have thy Remarks translated into Dutch, and gave Orders for it’s being distributed with Miller’s Newspaper, and expect to have it published in Bradford’s this Week.

On the 9th an Express passed through this City from Colo. Bouquet to General Gage—giving as I am informed, an Account of his being mett between the Tuscorora Hill, and the Shawanae’s Town, by a considerable Number of the Delaware and Shawanae Indians. Who intreated Him for Peace, which He absolutely refused Unless They would first deliver up all the Captives, and their Offspring, which [They] have promised to do; They requested Him to stop his March down, and give them [Time to?] perfect this Matter. But He knowing their perfidy, told them, He should continue on if They did not comply in Twelve days, He would destroy everything in his Way. [It] appears that they were destitute of Ammunition, and every Necessary of Life, So that We hope a Peace is near at hand; And as I am not able to give thee a circumsta[ntial] Account of this Matter, and being informed that [it is gone] home by the Packet shall refer [you th]ereto.
Captain Friend it’s [said] will sail in a Week, but can not learn that [Governor] Hamilton has taken his Passage. I am thy Sincere and Aff[ectionate]
 
Addressed: For / Benjamin Franklin Esqr. / Agent for the Province of / Pennsilvania / in / London
Endorsed: Tho. Wharton Nov. 13. and 20. 1764 answer’d Jan. 12
